[J-51-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,                :   No. 30 EAP 2019
                                                 :
                      Appellee                   :   Appeal from the Judgment of
                                                 :   Superior Court entered on March 5,
                                                 :   2019 at No. 3246 EDA 2017
               v.                                :   affirming the Judgment of Sentence
                                                 :   entered on September 12, 2017 in
                                                 :   the Court of Common Pleas,
    KEITH ALEXANDER,                             :   Philadelphia County, Criminal
                                                 :   Division at No. CP-51-CR-0005971-
                      Appellant                  :   2016
                                                 :
                                                 :   SUBMITTED: April 28, 2020


                                         OPINION


JUSTICE DONOHUE                                         DECIDED: December 22, 2020

        We granted Appellant Keith Alexander (“Alexander”)’s petition for allowance of

appeal asking this Court to overrule or limit Commonwealth v. Gary, 91 A.3d 102 (Pa.

2014) (OAJC), a plurality result announcing that, without limitation, the federal automobile

exception to the warrant requirement of the Fourth Amendment1 to the United States




1  “The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures, shall not be violated, and no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation, and particularly
describing the place to be searched, and the persons or things to be seized.” U.S. Const.
amend. IV.
Constitution applies in Pennsylvania.2      The United States Supreme Court’s Fourth

Amendment jurisprudence “recognizes the exception in a categorical manner and the

lawfulness of the search ‘do[es] not require an assessment of whether the policy

justifications   underlying    the   exception,   which    may    include    exigency-based

considerations, are implicated in a particular case.’” Missouri v. McNeely, 569 U.S. 141,

150 n.3 (citing California v. Acevedo, 500 U.S. 565, 569–70 (1991)). What Gary did not

settle is whether the federal automobile exception is consistent with Article I, Section 8 of

the Pennsylvania Constitution.3 We have accepted the current appeal to answer that

question. For the reasons discussed in this opinion, we hold that Article I, Section 8

affords greater protection to our citizens than the Fourth Amendment, and reaffirm our

prior decisions: the Pennsylvania Constitution requires both a showing of probable cause

and exigent circumstances to justify a warrantless search of an automobile.

                              I. Factual and Procedural History

       At approximately 2:30 a.m. on May 11, 2016, Philadelphia Police Officer Joshua

Godfrey and his partner stopped a vehicle driven by Alexander. The officers smelled

marijuana, and Alexander stated that he and his female passenger, who owned the

vehicle, had just smoked a blunt. Officer Godfrey arrested Alexander and placed him in



2
  Three Justices opined that Article I, Section 8 of our charter offers no greater protections
than the Fourth Amendment. Then-Justice, now Chief Justice, Saylor “join[ed] the lead
Justices in adopting the federal automobile exception,” 91 A.3d at 138 (Saylor, J.,
concurring), but did not join the lead opinion. The concurring opinion provided the critical
fourth vote that bound the lower courts despite the lack of a majority rationale.
3  “The people shall be secure in their persons, houses, papers and possessions from
unreasonable searches and seizures, and no warrant to search any place or to seize any
person or things shall issue without describing them as nearly as may be, nor without
probable cause, supported by oath or affirmation subscribed to by the affiant.” Pa. Const.
art. I, § 8.

                                       [J-51-2020] - 2
the patrol vehicle, while the passenger was removed from the car. The officers searched

the interior for more marijuana but found only a metal box behind the driver’s seat. The

box opened with a key Alexander had on his keychain and contained bundles of heroin.

Alexander was charged with, inter alia, possession with intent to deliver and filed a

suppression motion challenging the search, which was denied. At a bench trial, he was

convicted of possession with intent to deliver.

          The Superior Court affirmed, denying Alexander’s claim that the officers (1) lacked

probable cause to search the vehicle and (2) needed a warrant to search the lockbox.

The Superior Court noted that, under Gary, all that was needed to search a vehicle is

probable cause and the scope of the search extends to any container that may contain

the relevant items. As the lockbox could have contained marijuana, the search was

lawful.    Alexander argued that Gary should be overruled, which the Superior Court

observed was done to preserve the issue for this Court’s review. We thereafter accepted

review on the following question:

                In this case involving the warrantless search of a locked metal
                box in a car following the arrest of the driver, should not this
                court decide whether Commonwealth v. Gary, 625 Pa. 183,
                91 A.3d 102 (2014), should be overruled or limited as being
                inconsistent with privacy protections under Article I, § 8, and
                this Court's decisions protecting privacy through the warrant
                requirement?

Commonwealth v. Alexander, 218 A.3d 380 (Pa. 2019).

                              II. Gary and the Automobile Exception

          The parties differ on whether the outcome of the suppression motion would have

been different prior to Gary. What is clear is that the federal exception as adopted by

Gary authorized the instant search. See United States v. Ross, 456 U.S. 798, 825 (1982)




                                        [J-51-2020] - 3
(holding that probable cause to search extends to every part of the vehicle and its

contents that may conceal the object of the search); Wyoming v. Houghton, 526 U.S. 295,

302 (1999) (holding that Ross extends to objects owned by a passenger; “Passengers,

no less than drivers, possess a reduced expectation of privacy with regard to the property

that they transport in cars . . . .”). We now turn to how the federal automobile exception

came to govern claims challenging warrantless automobile searches in Pennsylvania.

                                              1.

       In Gary, Justice McCaffrey, joined by then-Chief Justice Castille and Justice Eakin,

traced the development of the automobile exception in federal court and its corresponding

development in our courts. The automobile exception was first recognized in Carroll v.

United States, 267 U.S. 132 (1925), and the justification for upholding the search was

largely based on the impracticability of securing a warrant given that “the vehicle can be

quickly moved out of the locality or jurisdiction . . . .” Id. at 153. While Carroll noted that

“[i]n cases where the securing of a warrant is reasonably practicable” an officer must do

so, id. at 156, over time that limitation gradually disappeared. In Chambers v. Maroney,

399 U.S. 42 (1970), the Court upheld a search under the automobile exception where the

officers transported the vehicle to the police station and searched it there without a

warrant. The Court concluded that if the officers could immediately search the car under

Carroll, then they may also search it later.        That holding is at odds with Carroll’s

observation that officers must obtain a warrant when feasible.          The Maroney Court

reconciled that inconsistency by declaring that the preference for a magistrate’s judgment

on probable cause is questionable because officers could seize the car until the

magistrate ruled on whether probable cause to search existed. The Maroney Court




                                       [J-51-2020] - 4
believed it was arguable that seizing the car and its occupants was a greater intrusion

than simply immediately searching the car. “But which is the ‘greater’ and which the

‘lesser’ intrusion is itself a debatable question and the answer may depend on a variety

of circumstances.” Id. at 51-52. The Court found it preferable to declare that either course

is reasonable under the Fourth Amendment.

       The high Court also began to justify the automobile exception on the notion that

individuals have reduced expectations of privacy in their automobiles and expect less

privacy in their vehicles due to “the pervasive governmental regulation of, and local law

enforcement's extensive contact with, motor vehicles.” Gary, 91 A.3d at 110. The high

Court used the mobility and diminished privacy rationales together to justify a warrantless

search in California v. Carney, 471 U.S. 386 (1985). “The Carney Court invoked both the

ready mobility and the reduced privacy justifications to hold that a warrantless search,

based on probable cause, of a fully mobile motor home parked in a public lot did not

violate the Fourth Amendment[.]” Gary, 91 A.3d at 111. Once those justifications were

jointly invoked to justify searches it became clear that “application of the automobile

exception to the requirement for a search warrant requires only a finding of probable

cause and not a separate, distinct, or additional finding of exigency.” Id. There is no

question that the combination of the two rationales justifies the federal exception. Collins

v. Virginia, ___ U.S. ___, 138 S. Ct. 1663, 1669–70 (2018) (“The ‘ready mobility’ of

vehicles served as the core justification for the automobile exception for many years.

Later cases then introduced an additional rationale based on the pervasive regulation of

vehicles capable of traveling on the public highways.”) (quotation marks and citations

omitted).




                                      [J-51-2020] - 5
       Turning to Pennsylvania law, Justice McCaffrey’s opinion concluded that “the

unmistakable implication from our cases until the mid–1990s is that this Court considered

the federal and state Constitutions coterminous” regarding the contours of the automobile

exception. Gary, 91 A.3d at 112. Reviewing the Pennsylvania decisions in this area at

length, his opinion observed that some cases before that time did suggest that our own

constitution provided some heightened protections. The writing opined that those cases

were mistakenly following the high Court’s original Carroll rule and failed to keep up with

doctrinal evolvements that embraced considerations beyond the inherent mobility of a

vehicle.   “However, while the federal automobile exception evolved to require only

probable cause to search an automobile, our decisional law did not so evolve, but rather

maintained its adherence to the original formulation of the exception.” Id. at 120.

       The Gary Court did not dispute that our cases eventually broke from the federal

model, and both the lead opinion and the dissent identified the mid-1990s as the relevant

timeframe.   The reason for that shift was due, in part, to our seminal decision in

Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991), which rejected United States v.

Leon, 468 U.S. 897 (1984) (holding that exclusionary rule does not apply if officers acted

in objectively reasonable reliance on a subsequently invalided search warrant) as

inconsistent with Article I, Section 8. “Article I, Section 8 is unshakably linked to a right

of privacy in this Commonwealth,” 586 A.2d at 898, and “[t]he history of Article I, Section

8 . . . indicates that the purpose underlying the exclusionary rule in this Commonwealth

is quite distinct from the purpose underlying the exclusionary rule under the 4th

Amendment, as articulated by the majority in Leon.” Id. at 897. While Edmunds involved




                                      [J-51-2020] - 6
an application of the exclusionary rule, our holding was tethered to the fundamental

concern for privacy within our own constitution, and our decision

                reiterated our statement in Commonwealth v. Sell, 504 Pa. 46,
                65, 470 A.2d 457, 467 (1983), that “the survival of the
                language now employed in Article I, Section 8 through over
                200 years of profound change in other areas demonstrates
                that the paramount concern for privacy first adopted as part of
                our organic law in 1776 continues to enjoy the mandate of the
                people of this Commonwealth.

Commonwealth v. Lewis, 636 A.2d 619, 625 (Pa. 1994).

         The first post-Edmunds case in this Court to present a claim under Article I, Section

8 seeking suppression of items recovered following a warrantless automobile search was

Commonwealth v. White, 669 A.2d 896 (Pa. 1995), which held that the search at issue

was invalid because the Commonwealth failed to establish any exigent circumstances

beyond the vehicle’s inherent mobility. White was decided within days of two other

automobile search cases: Commonwealth v. Labron, 669 A.2d 917 (Pa. 1995), and

Commonwealth v. Kilgore, 677 A.2d 311 (Pa. 1995). In Labron, the defendant explicitly

raised a claim under Article I, Section 8, while the Kilgore defendant did not. Citing White,

we held in Labron that a warrant was required. In Kilgore, we cited Labron but not White

and likewise held that a warrant was required.

         The Commonwealth appealed Labron and Kilgore to the United States Supreme

Court.     In a per curiam opinion reversing both cases and remanding for further

proceedings, the high Court criticized those two decisions for “rest[ing] on an incorrect

reading of the automobile exception to the Fourth Amendment's warrant requirement[.]”.

Pennsylvania v. Labron, 518 U.S. 938, 939 (1996) (per curiam). The Court held that it

had jurisdiction because our decisions, while discussing “this Commonwealth’s




                                        [J-51-2020] - 7
jurisprudence of the automobile exception,” 669 A.2d at 924, and discussing several of

our own cases, did not satisfactorily demonstrate that the holdings constituted an

adequate and independent state judgment not reviewable by the United States Supreme

Court.       The per curiam opinion stated that Pennsylvania law “thus appears to us

‘interwoven with the federal law, and . . . the adequacy and independence of any possible

state law ground is not clear from the face of the opinion.’ ” Pennsylvania v. Labron, 518

U.S. at 941 (quoting Michigan v. Long, 463 U.S. 1032, 1040-1041 (1983)) (ellipsis in

original).

         Justice Stevens, joined by Justice Ginsburg, dissented because “the best reading

of Labron’s plain language is that it relied on adequate and independent state grounds.”

Id. at 943 (Stevens, J., dissenting). The dissent viewed our cases as grounded in our

own law, which “is almost perfectly reflected in the dissents to each case that were

penned by Justice Castille. In both instances, Justice Castille recognizes, even more

explicitly than the majority, that the decisions were based on state law.” Id. at 945. Later,

the dissenting opinion stated: “Labron does not rest ‘primarily’ on federal law; as Justice

Castille understood it, as the briefing in White understood it, and as the Commonwealth's

decision to stay out of White demonstrates, every indication is that the rule adopted in

Labron and White rests primarily on state law.” Id. at 947.

         On remand, this Court reinstated its prior order that was reversed by the United

States Supreme Court. In an Opinion Announcing the Judgment of the Court authored

by Justice Zappala, we quoted the vacated Labron decision and therefore rejected the




                                      [J-51-2020] - 8
high Court’s view that Labron was not based on an independent state ground.4 Justice

Castille, joined by Justice Newman, dissented based on his original dissenting opinion.

Justice Nigro concurred in the result without explanation. Thus, three Justices adhered

to White’s analysis and refuted the high Court’s assessment. See Florida v. Powell, 559

U.S. 50, 68 n.4 (“The [Labron] Court's analysis proved wrong; on remand, the

Pennsylvania Supreme Court reaffirmed its prior holding . . . .”) (Stevens, J., dissenting).

       While the Labron remand was not decided by a majority of this Court, a number of

our decisions garnering clear majorities cited Labron and White for the proposition that

Article I, Section 8 offered greater protections than the Fourth Amendment.               In

Commonwealth v. Luv, 735 A.2d 87, 94–95 (Pa. 1999), this Court addressed facts broadly

similar to those in White. Officers obtained a search warrant for Luv’s residence based

upon, inter alia, a controlled drug buy from Luv. On the day that the warrant was to be

served, an informant told police that Luv would be arriving at the residence with drugs in

his vehicle. The informant later stated that Luv was at Luv’s girlfriend’s house and would

be taking the drugs to a nightclub. Officers went to that residence and saw Luv’s car.

While police attempted to obtain a warrant for the vehicle, Luv entered the car and left the

scene. Because the warrant application would take at least an hour, and due to the

information that Luv would sell the drugs in the nightclub, officers stopped and searched

the car.




4 The Atlantic Reporter does not list the participating Justices. However, the Kilgore
decision on remand, which was issued the same day as the Labron remand, lists Justices
Zappala, Cappy, Castille, Nigro, Newman, and Chief Justice Flaherty as the participating
Justices. Because the same Justices would have participated in both cases, Justice
Zappala’s opinion was apparently joined by Justice Cappy and Chief Justice Flaherty.

                                      [J-51-2020] - 9
       We favorably cited White for “the general rule that a warrant is required to search

a vehicle,” and found that the warrantless search was proper under the circumstances.

Justice Castille concurred, noting his “belief that the majority continues to construe too

narrowly the automobile exception to the warrant requirements,” and urged the adoption

of a bright-line rule as he had set forth in his White dissent. Id. at 95.

       Other cases, which did not produce clear majorities, cited White for our departure

from federal law. In Commonwealth v. Perry, 798 A.2d 697, 700 (Pa. 2002) (OAJC),

Justice Cappy’s opinion cited White for its holding that under Pennsylvania law “for a

warrantless search of a motor vehicle to be valid, there must be a showing of both

probable cause and exigent circumstances.” Justice Castille, joined by Justice Nemwan,

criticized the lead opinion for relying on what he viewed as dicta in White. Accepting

arguendo that “if this Court ever actually examined the issue as a state constitutional

matter” a majority would hold that exigency was required, Justice Castille argued that the

qualifying exigency was simply that “probable cause arose unexpectedly, i.e. in

circumstances that prevented police from securing a warrant before probable cause to

search the vehicle arose.” Id. at 717 (Castille, J., concurring). Then-Justice Saylor

authored a concurring opinion, agreeing with Justice Castille that “the scope of protection

afforded by Article I, Section 8 of the Pennsylvania Constitution in the arena of automobile

searches is a matter less settled than the majority opinion portrays.” Id. at 719 (Saylor,

J., concurring). However, the opinion acknowledged that our cases have “nevertheless

required both probable cause and exigent circumstances to justify a warrantless search,

and, at least in broad overview, it would not appear to have been the Court's intent to

dilute the exigent circumstances requirement by defining it solely in terms related to the




                                      [J-51-2020] - 10
development of probable cause.” Id. (citation to Luv omitted). Justice Nigro’s dissenting

opinion, joined by Justice Zappala, agreed that Article I, Section 8 requires both probable

cause and exigent circumstances; their disagreement was in the finding that an exigency

existed. “[C]oncluding that exigent circumstances excused the warrantless search of

Appellants’ car in the instant case . . . create[s] what amounts to an overarching warrant

exception based on potential danger to the police.” Id. at 721 (Nigro, J., dissenting).

Thus, while the opinions widely varied, at least four Justices viewed it as settled law that

Article I, Section 8 required some exigency in addition to probable cause.

       In Commonwealth v. McCree, 924 A.2d 621 (Pa. 2007) (OAJC), a case involving

an automobile search and application of the plain view exception, this Court described,

for the first time, Pennsylvania law as recognizing a “limited” automobile exception.

Justice Castille authored a concurring opinion in McCree reiterating his view that any

Pennsylvania limitation on the automobile exception was confined to cases in which

probable cause arose unexpectedly.

              It is enough to state, for present purposes, that: (1) if this Court
              were to squarely face the question of what is demanded by
              Article I, Section 8 respecting automobile searches, I remain
              inclined to hold that our approach should be coextensive with
              the federal approach under the Fourth Amendment; and (2)
              failing that square joinder of the issue, it is my view that this
              Court's existing Article I, Section 8 holdings in this area (which
              do not include a state constitutional analysis under
              [Edmunds], at most suggest that, if Article I, Section 8 requires
              an exigency to justify a probable cause-based warrantless
              entry of a vehicle (probable cause is the only federal
              requirement), all that is required is that the probable cause
              “arose unexpectedly, i.e., in circumstances that prevented
              police from securing a warrant before probable cause to
              search the vehicle arose.” Perry, 798 A.2d at 717 (Castille,
              J., concurring).

Id. at 635 (Castille, J., concurring) (footnote omitted).



                                       [J-51-2020] - 11
       In Commonwealth v. Hernandez, 935 A.2d 1275, 1280 (Pa. 2007), this Court

addressed whether a warrantless search was authorized under this limited automobile

exception. There, a shipping company employee became suspicious after Hernandez

arrived to pick up twenty boxes. Lacking the money owed, Hernandez left. The employee

opened up the packages and saw marijuana. He informed the police, who instructed the

employee to let Hernandez pick up the packages. Hernandez returned, paid for the

packages, and loaded them into a U-Haul truck, which the police stopped shortly

thereafter. An officer who arrived on scene after the initial stop decided to open the rear

rollup door for safety reasons, i.e. the potential presence of other people. He saw an

open box with an object he believed to be consistent with narcotics. Officers obtained a

search warrant for the truck based, in part, on what the officer observed.

       Hernandez challenged the warrantless entry into the vehicle’s cargo area. The

majority began by discussing the federal rule: “Under the federal Constitution, law

enforcement personnel may conduct a warrantless search of an automobile as long as

probable cause exists.” Id. at 1280. In comparison, “we have not adopted the full federal

automobile exception.” Id. (quoting McCree, 924 A.2d at 629). Hernandez stated that

the “dual requirement of probable cause plus exigency is an established part of our state

constitutional jurisprudence.” Id. Hernandez settled that “danger to police or the public

indeed satisfies the exigency requirement for warrantless vehicle searches in this

Commonwealth.” Id. at 1281. We took that step because the Superior Court had

interpreted our precedents to mean that the “police danger exception” to the warrant

requirement was a “separate and new ‘exception’ to the warrant requirement for vehicles.”

Id. at 1282. Hernandez clarified that danger to the police or public is simply an example




                                     [J-51-2020] - 12
of a qualifying exigency that, when paired with probable cause, constitutes a valid

exception to the warrant requirement.        We cautioned, however, that just because

“potential for danger to police or the public is enough to constitute exigent circumstances

does not mean that a mere assertion of danger is sufficient. Rather, police must be able

to articulate the danger posed under the specific circumstances of the case.”              Id.

Hernandez applied that standard to the facts of the case and concluded that the asserted

danger was insufficient to qualify as an exigent circumstance.5

       Justice Castille concurred in the result only, filing an opinion expressing his view

that “the warrantless search of the vehicle was justified under the automobile exception

to the warrant requirement.”     Id. at 1285 (Castille, J., concurring).     Justice Castille

reiterated his view that this Court had rendered holdings establishing that probable cause

and exigent circumstances must be present, but faulted those holdings for lacking a

sufficient rationale. “[A]lthough there have been state constitutional holdings rendered

under Article I, Section 8 which advert to some exigency beyond the federal requirement,

there has yet to be a candid and responsible Edmunds-style state constitutional analysis

or explanation for that departure from perfectly reasonable federal authority.” Id. at 1286–

87. Justice Castille believed that a qualifying exigency was present, i.e. the mobility of

the vehicle plus the lack of sufficient time to obtain a warrant. Id. at 1288-89. In his view,

the police could not be sure whether Hernandez would even return to the shipping store,

and Hernandez ended up taking possession of the contraband within thirty minutes of the

shipping employee’s information. “In these exigent circumstances, it was not reasonably




5  We ultimately determined that the search warrant was valid notwithstanding the
references to the information gained by the illegal warrantless entry.

                                      [J-51-2020] - 13
practicable for police to obtain a warrant in advance of the vehicle stop. That is enough

to decide this case.” Id. at 1290. Then-Justice Saylor, joined by Justice Eakin, authored

a concurrence urging adoption of “the federal automobile exception subject to a warrant-

when-practicable requirement[.]” Id. at 1290 (Saylor, J., concurring).

        Following McCree and Hernandez, the Superior Court also began referring to the

“limited” nature of Pennsylvania’s automobile exception. In Commonwealth v. Collins,

950 A.2d 1041, 1045 (Pa. Super. 2008) (en banc), reflecting Castille’s minority view in

McCree, the panel observed in a footnote that the “more stringent ‘limited automobile

exception’ . . . grants a lawful right of access without a warrant only in the additional

circumstance that an officer had no advance knowledge notice that the vehicle stopped

or encountered was involved in a crime.” Id. at 1045 n.4.6 In Commonwealth v. Copeland,

955 A.2d 396, 397 (Pa. Super. 2008), the court quoted McCree for the proposition that

Pennsylvania recognizes a limited automobile exception. Id. at 400. However, that court

viewed McCree, without the Castille overlay, as coterminous with White, writing that a

warrantless search is authorized “when there exists probable cause to search and exigent

circumstances necessitating a search.” Id. (quoting Commonwealth v. Casanova, 748

A.2d 207, 211 (Pa. Super. 2000)). In Commonwealth v. Brown, 23 A.3d 544, 553 (Pa.

Super. 2011) (en banc),7 the court explained, “Our Supreme Court has never recognized

the federal automobile exception . . . . Instead, in at least five cases, majorities of our




6  This author dissented in Collins. Regarding the “limited automobile exception,” the
dissenting opinion characterized the majority’s discussion as unnecessary and
represented a “disputable interpretation of the status of the law in Pennsylvania[.]”
Collins, 950 A.2d at 1048 n.8 (Donohue, J., dissenting).
7   This author also wrote the opinion in Brown.

                                      [J-51-2020] - 14
Supreme Court have rejected the federal automobile exception in favor of what the

plurality in McCree dubbed the ‘limited automobile exception.’ ”

                                             2.

       Taken together, prior to Gary, this Court’s precedents clearly held that Article I,

Section 8 did offer greater protections than the Fourth Amendment.            Pennsylvania

recognized an automobile exception, but unlike its federal counterpart, ours was “limited”

in application. Indeed, even Justice Castille, the perennial critic of White, conceded that

this Court held that Article I, Section 8 did not follow the United States Supreme Court in

lockstep. See Hernandez, 935 A.2d at 1286-87 (“[A]lthough there have been state

constitutional holdings rendered under Article I, Section 8 which advert to some exigency

beyond the federal requirement, there has yet to be a candid and responsible Edmunds-

style state constitutional analysis or explanation for that departure from perfectly

reasonable federal authority.”) (Castille, J., concurring). Chief Justice Saylor, concurring

in Perry, agreed that this Court “has nevertheless required both probable cause and

exigent circumstances to justify a warrantless search[.]” Perry, 798 A.2d at 719 (Saylor,

J., concurring) (emphasis added).

       While not explicitly questioning the stare decisis value of those cases Justice

McCaffrey’s opinion, echoing Justice Castille, criticized our precedents for failing to

“conduct[ ] any analysis remotely similar to an Edmunds-style analysis or specifically

address[ing] the requirements of the Pennsylvania Constitution in any way . . . ”. Gary,

91 A.3d at 126 n.14. “The lack of a thorough, state-specific constitutional analysis has

contributed to the confusion and disagreement with regard to the automobile exception

that have continued . . . and indeed persist to this date, as is well-illustrated by




                                     [J-51-2020] - 15
examination of several cases decided within the past eleven years.” Id. at 120. The three

Justices observed that “this Court has been unable to articulate a consistent, clear, and

readily applicable majority expression of the automobile exception to the warrant

requirement.” Id. at 124.

       Disagreement as to the parameters of the limitations on the automobile exception

aside, until Gary a majority of this Court never suggested that Article I, Section 8 is

compatible with the United States Supreme Court’s Fourth Amendment holdings when

analyzing warrantless automobile searches. In other words, what splintered the Court

was just how “limited” our limited exception is and whether particular facts qualified as an

exigency justifying the need to dispense with a magistrate’s judgment. That cannot be

mistaken for a suggestion that the foundation for those disputes--consistent majority

expressions that Article I, Section 8 differs from the Fourth Amendment--was somehow

open to debate.     Nevertheless, the Gary plurality deemed it appropriate to apply

Edmunds, and we now turn to its discussion of those factors.

       Edmunds suggested to litigants urging adoption of greater protections under the

Pennsylvania Constitution to discuss and develop at a minimum the following four factors:

“1) text of the Pennsylvania constitutional provision; 2) history of the provision, including

Pennsylvania case-law; 3) related case-law from other states; 4) policy considerations,

including unique issues of state and local concern, and applicability within modern

Pennsylvania jurisprudence.”     Edmunds, 586 A.2d at 895.         The Gary lead opinion

addressed those factors. As to the first factor, the opinion concluded in short order that

“there is nothing in the text of Article I, Section 8 to suggest that it confers greater

protection than does the Fourth Amendment with regard to a warrantless search of a




                                      [J-51-2020] - 16
motor vehicle.” Id. at 125. For the second consideration, the plurality opinion concluded

that while Article I, Section 8 can provide greater protections than its federal counterpart,

in Commonwealth v. Russo, 934 A.2d 1199, 1205 (Pa. 2007), this Court stated that “the

scope of protection afforded under Article I, Section 8” uses the same two-part test: a

person must demonstrate “(1) a subjective expectation of privacy; and (2) that the

expectation is one that society is prepared to recognize as reasonable and legitimate.”

91 A.3d at 127 (quoting Russo, 934 A.3d at 1211). On this point, the Gary lead opinion

agreed with the United States Supreme Court’s observations regarding the reduced

expectations of privacy in vehicles, particularly the fact that a vehicle’s purpose is

transportation and that they are extensively regulated. Id.

       Turning to the third factor, most states have adopted the federal exception, and

several states had formerly issued decisions granting more protections but over time

modified those holdings “to conform to and/or remain consistent with U.S. Supreme Court

jurisprudence in this area, jurisprudence which, as we have discussed above, has

undergone its own modifications over time.” Id. at 131. These Justices identified two

states that have refused to adopt the bright-line federal automobile exception: Montana

and Washington. Their opinion found those interpretations unpersuasive due to textual

differences. Montana’s rejection of the federal exception is “[b]ased on the Montana

Constitution's unique and explicit privacy provision[.]” Id. Washington likewise “explicitly

protects privacy” in its constitution. Id. “Given that the Pennsylvania Constitution has no

provision analogous to Article I, Section 7 of the Washington Constitution, or to Article II,

Section 10 of the Montana Constitution, we conclude that the experience of these states

is unpersuasive.” Id. at 132.




                                      [J-51-2020] - 17
       For the fourth factor, discussing the policies involved and unique issues of concern,

the Gary authors found the benefits of a bright-line rule to be preferable to a case-by-case

examination of whether exigent circumstances existed. A survey of cases “shows how

the determination of exigency—or lack thereof— can turn on small facts in the midst of a

complex, volatile, fast-moving, stressful, and potentially threatening situation in the field.”

Id. at 134. Other discrete facts, such as whether the officer could safely guard a vehicle

or another person might move the vehicle, could matter a great deal.             Additionally,

individual jurists naturally weigh the exigencies of a given fact pattern differently

depending on the facts, meaning that officers could not readily ascertain what types of

situations would qualify as an exigency. Thus, a bright-line rule was preferable.

       Justice Todd, joined by Justice Baer, dissented. Justice Todd observed that

“Pennsylvania has long been at the constitutional forefront in recognizing the vital

necessity of prior judicial approval of searches conducted by governmental officials,

obtained through the warrant process, in order to maintain the fundamental right of the

people to security from unreasonable searches and seizures.” Id. at 139 (Todd, J.,

dissenting). Justice Todd agreed with the plurality that until the White decision, this Court

“viewed the twin requirements of probable cause and exigent circumstances as mandated

by both the Fourth Amendment to the United States Constitution and Article I, Section 8

of our own Constitution.” Id. at 141. Unlike the plurality, the dissent interpreted White “to

reflect a deliberate choice by our Court to chart an independent course in our

jurisprudence under Article I, Section 8,” as opposed to the federal approach. Id. Thus,

while the plurality characterized their opinion as engaging in the Edmunds analysis in the

first instance, Justice Todd believed that the failure in prior cases to explicitly discuss




                                      [J-51-2020] - 18
those factors did not diminish their precedential effect. Cases subsequent to White

“continu[ed] to insist on both probable cause and exigent circumstances as justification

for a warrantless search of an automobile.” Id. at 141. Accordingly, those precedents

demonstrated that the Court made a deliberate choice not to follow federal law.

       Justice Todd proceeded to review the four Edmunds factors. She “regard[ed]

these factors to convincingly compel the rejection of a coterminous approach.” Id. at 143.

For the first factor, the dissent disagreed that nothing in the text suggests greater

protection under Article I, Section 8.      This constitutional provision “uses the term

‘possessions,’ which our Court has previously interpreted to mean intimate things about

one's person, and also specifies that no warrant to search ‘any place,’ or to seize ‘any ...

things shall issue without ... probable cause.’” Id. (quotation marks and citations omitted).

The absence of similar language in the Fourth Amendment suggests that Article I, Section

8 “was intended to protect an individual’s privacy interest in all of his or her possessions

or things in any place they may be,” including a vehicle. Id.

       Addressing the second factor, regarding the history of the text and how it has been

applied, Justice Todd engaged in a scholarly review of the development of Article I,

Section 8 and the Fourth Amendment to the United States Constitution. Id. at 143-48.

“Based on this rich history, I regard our Constitution's warrant requirement to be one of

singular and distinctive importance to Pennsylvania, in contrast to the later warrant

requirement of the Fourth Amendment to the United States Constitution, which was

based, in part, on this provision.” Id. at 148. Article I, Section 8 recognizes “a robust

individual right of privacy in one’s papers and possessions, and protects that privacy right

through its warrant requirements for searches of ‘any place’ such items may be found.”




                                      [J-51-2020] - 19
Id. The dissent further criticized the United States Supreme Court’s reasons for departing

from the initial rationales expressed in the earliest cases, noting that the Court “has never

fully explained its rationale” in dispensing with a warrant requirement. Id. at 149.

       Moving to the privacy interests involved, Justice Todd strenuously disagreed with

the plurality’s diminishment of privacy expectations regarding vehicles. Quoting scholarly

criticism of the high Court’s arguments on that point, Justice Todd concluded that the

plurality’s analysis “disregards the plain fact that today's automobile is not just used to

transport persons, but, also, to store and transport a myriad of their most private

belongings.” Id. at 152. Nor is a car just a car; most Americans view their vehicle “as

something more than just a means of transportation.” Id. at 153.

       As to the third factor, Justice Todd found the cases rejecting the federal exception

to be more persuasive in light of the right to privacy imbedded in our charter as recognized

in Edmunds. Finally, regarding the fourth factor’s policy considerations, Pennsylvania

has “purposefully sought to encourage the use of warrants to conduct searches by making

them far easier for police officers to obtain in conducting field investigations.” Id. at 157.

Many of the precedents that found it impracticable for officers to obtain warrants could

not account for later technological developments that have significantly eased that

burden. In fact, warrants took considerably longer to obtain in the 1920s and yet the

Carroll Court even then expressed a preference for warrants. “I consider police officers

eminently capable as trained professionals of making the basic assessment of whether it

is reasonably practicable for them to seek a warrant, under all of the circumstances

existing at the time they wish to search an automobile.” Id. at 159. According to the




                                      [J-51-2020] - 20
dissent, the plurality failed to adequately consider whether technological developments

made that task feasible.

       All that analysis would settle nothing other than the case itself if not for a fourth

vote. Now-Chief Justice Saylor filed a concurring opinion, agreeing to adopt a bright-line

rule. Id. at 138 (Saylor, J., concurring). He did so despite the “inconsistency in the courts'

rejection of bright-line rules restraining law enforcement as a means of protecting

individual rights, while simultaneously embracing such rules when they facilitate law

enforcement,” and argued for “some clear and appropriate boundaries operating in both

directions.” Id. (footnote omitted).

              As reflected in the lead opinion, this Court has obviously had
              difficulty for quite some time in managing the appropriate
              contours of the automobile exception to the warrant
              requirement. Although I have some reservations, for the sake
              of certainty and consistency, I join the lead Justices in
              adopting the federal automobile exception.

Id.

       Then-Justice Saylor did not join Justice McCaffery’s opinion. As the remaining

Justices split three-to-two on the underlying Article I, Section 8 dispute, there was no

majority opinion expression on the parameters of the protections under our Constitution.

                                 III. Parties’ Arguments

                                         Alexander

       Alexander criticizes the United States Supreme Court’s development of the federal

automobile exception as unmoored from its original rationale. The original formulation

set forth in Carroll focused on “the need for quick action made necessary by reason of

the inherent mobility of a car.” Alexander’s Brief at 9. He identifies five categories of

cases in which the United States Supreme Court has approved warrantless vehicle



                                       [J-51-2020] - 21
searches even though the need for quick action did not justify the searches: (1) where

police have advance notice that a car will be carrying contraband; (2) where police have

sufficient time to secure a warrant before searching parked vehicles; (3) where the

suspect and vehicle are in police custody or otherwise secure; (4) searches of packages

and containers within a vehicle on-site; and (5) searches of packages and containers that

are removed from the vehicle and searched days later. Alexander argues that the result

in Gary captures the warrantless searches in this array of situations despite the absence

of any exigency.

       Alexander further argues that these results are inconsistent with Article I, Section

8 under Edmunds.       His brief proceeds to discuss each Edmunds factor, and his

arguments largely track Justice Todd’s dissenting opinion in Gary. Alexander adds that

the plurality opinion “failed to acknowledge that this Court has consistently applied the

warrant requirement in interpreting Article I, Section 8” in other contexts, and criticized

the opinion for omitting detailed discussion of other areas where Pennsylvania affords

greater protection. Id. at 15. See, e.g., Commonwealth v. Shaw, 770 A.2d 295 (Pa. 2001)

(departing from Fourth Amendment and holding that Article I, Section 8 requires warrant

for release of blood alcohol test administrated by hospital); Commonwealth v. Melilli, 555

A.2d 1254, 1257 (Pa. 1989) (recognizing a privacy interest in telephone numbers

accessible by telephone company and holding that Article I, Section 8 requires warrant

for installation of pen register device); Commonwealth v. Grossman, 555 A.2d 896, 899

(Pa. 1989) (declaring that warrant authorizing seizure of “all files” was unconstitutionally

overbroad under Article I, Section 8; the requirement for describing items to be seized

pursuant to a warrant under Article I, Section 8 is more stringent than the Fourth




                                     [J-51-2020] - 22
Amendment). He argues that the Gary plurality erroneously asked whether enhanced

privacy protections should be extended to vehicles instead of asking whether the warrant

requirement of Article I, Section 8 should apply as a constitutional norm.

       Alexander acknowledges that the majority of states apply the federal automobile

exception, but he insists that this factor may not be analyzed merely by making a tally of

the number of states adopting each position and accepting the resulting majority view.

As Justice Todd’s dissent developed, the courts adopting the federal exception “do not

share our Commonwealth's robust historical commitment to the protection of the right of

privacy, . . . thus being of little guidance for the purposes of Edmunds." Gary, 91 A.3d at

154 (Todd, J., dissenting).

       For the fourth factor, Alexander adds a number of policy considerations in support

of overruling Gary, with the primary consideration being the number of other exceptions

to the warrant requirement often present in automobile cases that remain available,

including voluntary consent, exigent circumstances that make it too difficult to obtain a

warrant, and plain view.

       Additionally, Alexander submits that Justice Todd more accurately captured the

nature of the privacy interest in a vehicle. The dissent agreed with commentary arguing

that most Americans have used their cars for storage at one time or another and that

Americans view their vehicle as more than a means of transportation. Furthermore, the

fact that cars are heavily regulated means only that the authorities have an interest in

securing compliance with safety and traffic regulations and cannot support a wholesale

loss of privacy in the entire vehicle. Id. at 150-51 (Todd, J, dissenting) (discussing 3

Wayne R. LaFave, Search & Seizure § 7.2(b) (5th ed. 2019)). Justice Todd found those




                                     [J-51-2020] - 23
criticisms “to have substantial merit” and criticized the contrary view as “disregard[ing] the

plain fact that today's automobile is not just used to transport persons, but, also, to store

and transport a myriad of their most private belongings.” Id. at 152. Vehicles contain a

variety of features that let users store items away from public view such as trunks, glove

boxes, and internal storage compartments.           A vehicle is not just a method of

transportation, as drivers frequently take long drives and many Americans opt for driving

to work instead of taking public transportation precisely because of the privacy afforded

by vehicles. As Justice Todd summarized the point, a vehicle functions as a “home away

from home.” Id. at 152.

       Further, Alexander argues that technological advances decrease the timeframe for

procuring a warrant. In Missouri v. McNeely, 569 U.S. 141 (2013), the Supreme Court

rejected a bright-line rule permitting warrantless blood draws in DUI cases as a per se

exigency, with the high Court recognizing “technological developments that enable police

officers to secure warrants more quickly, and do so without undermining the neutral

magistrate judge's essential role as a check on police discretion, are relevant to an

assessment of exigency.” Id. at 155. Alexander submits that the same logic should apply

in the warrantless vehicular search context. See also Commonwealth v. Romero, 183

A.3d 364, 402 (Pa. 2018) (“It bears noting that Steagald [v. United States, 451 U.S. 204

(1981)] was decided in 1981; since then, the pervasiveness and efficiency of

communication technology has grown exponentially.”). Also, the law permits stops for

the enforcement of vehicle code violations which are often a pretext for purposes other

than a desire to enforce the traffic laws. The United States Supreme Court is “unwilling

to entertain Fourth Amendment challenges based on the actual motivations of individual




                                      [J-51-2020] - 24
officers,” Whren v. United States, 517 U.S. 806, 813 (1996), and thus, “outside the context

of inventory search or administrative inspection,” ulterior motives cannot invalidate a

vehicular stop. Id. at 812. Alexander cites statistical data recognized by other courts that

minority drivers are disproportionately targeted by pretextual stops. Thus, requiring a

detached magistrate to make the probable cause determination will generally safeguard

privacy rights and specifically deter the disproportionate impact of warrantless searches

on minority motorists. Addressing the issue of whether it is a greater or lesser intrusion

to subject citizens to lengthy detentions while awaiting a search warrant, Alexander

deems that a false dilemma. A citizen is free to put law enforcement to the test by

requiring a warrant, and if the citizen wishes to give up that right they can simply consent.

       Finally, Alexander criticizes the Gary plurality for failing to discuss stare decisis

principles. For more than twenty years, this Court consistently indicated that Article I,

Section 8 is part of our constitutional jurisprudence and Gary did not provide sufficient

reasons to depart from those holdings.

                                   The Commonwealth

       The Commonwealth first argues that Alexander’s issue has been waived pursuant

to our recent decision in Commonwealth v. Bishop, 217 A.3d 833 (Pa. 2019), wherein this

Court held that a defendant waived a claim that the Pennsylvania Constitution offers

greater protection than the United States Constitution regarding the right against self-

incrimination.   In litigating a suppression motion, Bishop failed to argue that the

protections provided by the constitutions differed, and this Court concluded that he waived

his claim by failing to develop it before the trial court. The Commonwealth argues that

the same result should obtain here because while Alexander referred to the Pennsylvania




                                      [J-51-2020] - 25
Constitution in generic terms, the references “bore no meaningful connection to his

current claims.” Commonwealth’s Brief at 10. His actual argument was limited to a lack

of reasonable suspicion and/or probable cause “to detain, stop, frisk, search or question”

Alexander. Thus, according to the Commonwealth, Alexander challenged only the stop

and the lack of Miranda warnings, and not the application of Gary. The Commonwealth

acknowledges that Alexander cited a case from this Court holding that luggage removed

from a vehicle could not be searched without a warrant, but that case was based on the

Fourth Amendment, and, in any event, the federal case cited therein as support was itself

later overruled. The Commonwealth complains that the failure to apprise the government

of the nature of his suppression claim prevented the Commonwealth from developing an

evidentiary record to respond to the assertion that a search warrant could have easily

been sought through remote technology.8

      As to the merits, the Commonwealth first emphasizes stare decisis and stresses

that this Court is not writing on a blank slate.       Alexander’s arguments that this

Commonwealth should recognize greater protections under Edmunds were made by

Justice Todd in Gary and the Court rejected them then. As a result, the Gary result should

still control. “Stare decisis serves an important role by promoting the evenhanded,




8 We find that Alexander sufficiently preserved the issue. The motion to suppress used
a pre-printed check box form where he challenged, among other things, the failure to
obtain a warrant before the search. At the evidentiary hearing, counsel stated that the
motion was "based on the fact that the police lacked reasonable suspicion and probable
cause to detain, stop, frisk, search or question my client in anyway. This motion is based
on the United States Constitution, 4th, 5th and 14th Amendments and the broader
protections of Pennsylvania Constitution, Article One Section Eight.” N.T., 6/5/2017,
at 3 (emphasis added). While the actual argument to the court did not touch on an
argument that Gary should be overruled, counsel remarked at the end of the hearing,
“This vehicle -- they could have gotten a search warrant.” Id. at 22.

                                    [J-51-2020] - 26
predictable, and consistent development of legal principles, fostering reliance on judicial

decisions, and contributing to the actual and perceived integrity of the judicial process.”

Commonwealth’s Brief at 15 (citation omitted). Acknowledging that stare decisis is not

an absolute rule, the Commonwealth asserts that none of the traditional reasons to revisit

precedent exist in this case. If anything, the Commonwealth believes that affirming Gary

is particularly appropriate because a bright-line rule produces predictable and consistent

outcomes. The decisions discussed in Gary illustrated that this Court failed to reach a

consensus on the law in this area. While those disagreements were due to “sincere

philosophical differences among members of this Court,” id. at 17, the law was in flux and

only a clear rule could promote stability. Furthermore, officers have since relied on the

bright-line rule announced in Gary and overruling it would “tend to breed cynicism and

create uncertainty as to whether this Court’s decisions can be relied upon to provide

lasting guidance.” Id. at 18. The Commonwealth argues that Alexander has presented

nothing in the six years since Gary that has changed, other than the membership of this

Court. The Commonwealth claims that the rule of law is threatened by decisions that

appear to be based only on personal views of its members and overruling Gary “would

ultimately detract from efforts to establish a stable and enduring body of state

constitutional law.” Id. at 23.

       The Commonwealth adds its belief that even under pre-Gary law, Alexander would

not be entitled to relief because the probable cause to search arose unexpectedly due to

a chance encounter; Alexander was not alone; the passenger owned the vehicle; and the

incident occurred at 2:30 a.m. To this end, the Commonwealth adds that Justice Todd’s




                                     [J-51-2020] - 27
dissent criticized cases that were applying the federal rule in circumstances other than

vehicular stops on a roadway. Commonwealth’s Brief at 21, n.11.

       In the event stare decisis is not sufficient reason to refuse Alexander’s request, the

Commonwealth disagrees with Alexander’s view of the four Edmunds factors. Just as

Alexander relies on Justice Todd’s analysis of Edmunds, the Commonwealth points to

the Gary plurality’s analysis. The government argues that the first factor, constitutional

text, does not weigh in Alexander’s favor because he fails to explain how the term

“possessions” meaningfully differs from “effects.”         More importantly, Alexander’s

argument that Article I, Section 8 provides greater protections on the basis of

constitutional norms, i.e. a preference for a warrant, is unconvincing because the warrant

preference does not answer the question of whether an exception should apply. Thus,

nothing in the text of Article I, Section 8 suggests it is any different than the Fourth

Amendment.

       Turning to the second factor and the history of this Court’s interpretation, the

Commonwealth concedes that Article I, Section 8 is occasionally interpreted in a broader

manner.    But this Court has frequently rejected greater protection, too.        See, e.g.,

Commonwealth v. Turpin, 216 A.3d 1055, 1066-69 (Pa. 2019) (rejecting claim that

separate warrant was necessary under Article I, Section 8 to search private bedroom of

third party located within shared multi-bedroom residence); Commonwealth v. Duncan,

817 A.2d 455, 465 (Pa. 2003) (rejecting claim that Article I, Section 8 requires warrant to

obtain name and address information associated with ATM card).

       Third, the Commonwealth points out that post-Gary cases have confirmed that the

majority of states apply federal law. The Iowa Supreme Court in State v. Storm, 898




                                     [J-51-2020] - 28
N.W.2d 140 (Ia. 2017), surveyed the country and found five states, apart from

Pennsylvania, that previously rejected the automobile exception but now follow it.

Commonwealth’s Brief at 29-30.

       The final factor, policy justifications, should, according to the Commonwealth,

balance in its favor because no matter what our Constitution demands, the federal

exception would remain the law of the land. The Commonwealth believes that this would

encourage forum shopping in that more prosecutions will occur in federal court where the

federal rules would apply. The Commonwealth also emphasizes the high degree of

factual pattern variance involving vehicular cases, which can involve, inter alia, various

persons coming to the scene and potentially removing evidence; multiple passengers;

and stops at times of the day when a magistrate may not be readily available. It also

argues that the status of automobiles has not changed materially over the years since

Gary, and people have less of an expectation of privacy in their vehicles versus other

spaces like the home. And it points out that lengthy seizures will occur if police are

required to obtain warrants in the absence of exigency, which is arguably a greater

intrusion than simply searching the vehicle on scene.

       The Commonwealth also disputes that search warrants are easily obtainable

through technological means. Because Pennsylvania does not recognize the good faith

exception to the exclusionary rule, the Commonwealth fears that errors in preparing

warrants via remote technology will lead to unwarranted suppressions. Relying on the

policy that warrant applications in Philadelphia must be approved by the district attorney’s

office before presentation to the issuing authority, the Commonwealth argues that the

procedure poses a challenge in a case like this, where the stop occurred at 2:30 a.m.




                                     [J-51-2020] - 29
                                       IV. Analysis

       Turning to the core argument raised by Alexander that Gary is inconsistent with

Article I, Section 8, we address first the Commonwealth’s argument that Gary should not

be revisited under stare decisis principles.

                                               1.

       Stare decisis is “a principle as old as the common law itself.” Morrison Informatics,

Inc. v. Members 1st Fed. Credit Union, 139 A.3d 1241, 1249 (Pa. 2016) (Wecht, J.,

concurring). The phrase “derives from the Latin maxim ‘stare decisis et non quieta

movere,’ which means to stand by the thing decided and not disturb the calm.” Ramos v.

Louisiana, ___ U.S. ___, 140 S. Ct. 1390, 1411 (2020) (Kavanaugh, J., concurring in

part). “Without stare decisis, there would be no stability in our system of jurisprudence.”

Flagiello v. Pennsylvania Hosp., 208 A.2d 193, 205 (Pa. 1965). It is therefore preferable

“for the sake of certainty,” Commonwealth v. Tilghman, 673 A.2d 898, 903 n.9 (Pa. 1996),

to follow even questionable decisions because stare decisis “promotes the evenhanded,

predictable, and consistent development of legal principles, fosters reliance on judicial

decisions, and contributes to the actual and perceived integrity of the judicial process.”

Payne v. Tennessee, 501 U.S. 808, 827 (1991) (citation omitted). As the United States

Supreme Court recently stated, “To reverse a decision, we demand a special justification,

over and above the belief that the precedent was wrongly decided.” Allen v. Cooper, ___

U.S. ___, 2020 WL 1325815, at *6 (U.S. Mar. 23, 2020) (quotation marks and citation

omitted). The Commonwealth believes that the only justification offered here for revisiting




                                     [J-51-2020] - 30
Gary is a change in court composition and warns that overruling Gary threatens judicial

integrity.9

       Of course, as with virtually all legal rules, there are exceptions. No one would

seriously maintain that stare decisis demands absolute fidelity to what came before. As

Justice Kavanaugh remarked in Ramos, “Nobody on the Court believes in absolute stare

decisis.” Ramos, 140 S. Ct. at 1411 (2020) (Kavanaugh, J., concurring in part) (quoting

Baude, Precedent and Discretion, 2020 S. Ct. Rev. 1, 4 (forthcoming)). In fact, precedent

may be so questionable as to warrant overruling even when the parties have not raised

the point. Freed v. Geisinger Med. Ctr., 5 A.3d 212, 215 (Pa. 2010) (“We begin by noting

there have been numerous occasions in which this Court has sua sponte reconsidered

and overruled prior precedent.”) (collecting cases). Ultimately, “whether it is appropriate

for this Court to overrule prior precedent depends on a number of factors, all of which are

implicated under the doctrine of stare decisis.” Id. at 216.

       The Commonwealth does not list these factors, but instead points to situations in

which overruling precedent would be “manifestly appropriate, such as where prior

decisions have proved unworkable, engendered widespread confusion, or been




9  The Commonwealth’s argument is both myopic and cynical. In 2007, a majority of this
Court held to the view that Article I, Section 8 required probable cause and exigent
circumstances to support a search of an automobile. See Hernandez and McCree. The
composition of the Court changed between then and 2014 when Gary was decided.
Following the Commonwealth’s thinking, the abandonment of earlier Article I, Section 8
jurisprudence was solely a result of Justice McCaffery’s addition to the Court and the
departure of former Chief Justice Cappy, among others. Of course, the extensive
analysis of the Gary lead opinion should not be denigrated by suggesting that it was solely
a result of “a change in the composition of the Court.” The attack by the Commonwealth
in the context of this appeal is equally misplaced.

                                     [J-51-2020] - 31
undermined by subsequent changes in society.” Commonwealth’s Brief at 16. In its view,

none of those apply to Gary.

       Our inquiry, however, is not so limited. The high Court has “identified several

factors to consider in deciding whether to overrule a past decision, including ‘the quality

of [its] reasoning, the workability of the rule it established, its consistency with other

related decisions, . . . and reliance on the decision.” Knick v. Twp. of Scott, Pennsylvania,

___ U.S. ___, 139 S. Ct. 2162, 2177–78 (2019) (quoting Janus v. State, County, and

Municipal Employees, 585 U.S. ––––, 138 S.Ct. 2448, 2478 (2018)) (bracketing and

ellipsis in original). The age of the challenged decision is also a relevant factor. “[T]he

strength of the case for adhering to such decisions grows in proportion to their ‘antiquity.’”

Gamble v. United States, ___ U.S. ___, 139 S. Ct. 1960, 1969 (2019) (quoting Montejo

v. Louisiana, 556 U.S. 778, 792 (2009)). Cases with a long lineage tend to have multiple

precedents to overcome, id. (“Gamble’s historical arguments must overcome numerous

‘major decisions of this Court’ spanning 170 years,”), which is not an issue in Gary. In

fact, as set forth at length supra, Gary itself had numerous precedents to overcome.

       Additionally, Gary is a constitutional case, and stare decisis “is at its weakest when

we interpret the Constitution because our interpretation can be altered only by

constitutional amendment or by overruling our prior decisions.” Agostini v. Felton, 521

U.S. 203, 235 (1997) (citations omitted).

                                              2.

       We begin our analysis by observing again that Gary was not a majority decision

but rather an opinion announcing the judgment of the court            See 210 Pa. Code §

63.4(B)(3) (“An opinion shall be designated as the ‘Opinion Announcing the Judgment of




                                      [J-51-2020] - 32
the Court’ when it reflects only the mandate, and not the rationale, of a majority of

Justices.”). Now-Chief Justice Saylor’s concurring opinion provided the crucial fourth vote

that allowed Gary to constitute a binding holding as opposed to establishing only a case-

specific result limited to Gary alone. The United States Supreme Court announced in

Marks v. United States, 430 U.S. 188 (1977), that when it “decides a case and no single

rationale explaining the result enjoys the assent of five Justices, the holding of the Court

may be viewed as that position taken by those Members who concurred in the judgments

on the narrowest grounds . . . .” Id. at 193 (quotation marks and citation omitted). We

apply the Marks rule. See Commonwealth v. McClelland, 233 A.3d 717, 731 (Pa. 2020)

(applying Marks).

       The rationale explaining Gary’s result from the perspective of three Justices was

clear: Article I, Section 8 offers no greater protection than the Fourth Amendment in this

area. Therefore, adopting the United States Supreme Court’s case law posed no obstacle

because the provisions were interpreted to be coterminous. Conversely, Justices Todd

and Baer dissented from that conclusion. The rationale for the Chief Justice’s opinion

was not based on an analysis of Article I, Section 8. We reproduce the opinion in its

entirety:

              As reflected in the lead opinion, this Court has obviously had
              difficulty for quite some time in managing the appropriate
              contours of the automobile exception to the warrant
              requirement. Although I have some reservations, for the sake
              of certainty and consistency, I join the lead Justices in
              adopting the federal automobile exception.

              I do wish to observe, however, that I find inconsistency in the
              courts' rejection of bright-line rules restraining law
              enforcement as a means of protecting individual rights,1 while
              simultaneously embracing such rules when they facilitate law
              enforcement, see OAJC, at 124, 136–37. For my own part, I



                                     [J-51-2020] - 33
              believe there would be benefit in maintaining some clear and
              appropriate boundaries operating in both directions. Accord
              Perez, 577 Pa. at 381–82, 845 A.2d at 792 (Saylor, J.,
              concurring and dissenting) (concurring in the abandonment of
              one such bright-line rule protective of defendants' rights only
              because it had been consistently undermined by exceptions).

91 A.3d at 138–39 (Saylor, J., concurring).

       Then-Justice Saylor’s opinion therefore did not address the competing views of

whether the federal automobile exception was compatible with Article I, Section 8. We

believe that the concurring opinion, while certainly reflecting a carefully considered view

based on this Court’s difficulties in applying the exception does nothing more than

establish the narrowest rationale for the result in Gary: the bright-line federal exception

provides certainty and consistency in application.10


10 Justices Dougherty and Mundy both object to this conclusion. Justice Mundy maintains
that “then-Justice Saylor’s concurrence espoused the prevailing viewpoint offered by the
three other Justices.” Dissenting Op. at 2 (Mundy, J., dissenting). Justice Dougherty
agrees. Dissenting Op. at 3 n.1 (Dougherty, J.). Justice Dougherty observes that the
Chief Justice must have fully joined the three-Justice opinion because to say otherwise
represents a conclusion that the Chief Justice joined an opinion “even though he actually
believed it violated our state charter[.]” Id. at 3 n.1. None of this overcomes Gary’s
designation as an Opinion Announcing the Judgment of the Court and an examination of
its votes, which readily dispels the notion that then-Justice Saylor somehow joined the
three-Justice plurality’s analysis of the Article I, Section 8 issue. See Gary, 91 A.3d at
138 (“Chief Justice CASTILLE and Justice EAKIN join the opinion.”).
There is no doubt that four Justices in Gary shared the view that this Court should adopt
the federal automobile exception. But there is also no doubt that the Court did not reach
a majority consensus justifying that result. We reject the notion that the views of three
Justices can be given stare decisis effect or that we should enshrine an interpretation of
Article I, Section 8 that a majority of the Court, both now and before Gary was decided,
has rejected and one which even Justice Dougherty cannot champion. See Dissenting
Op. at 3 (Dougherty, J.). See also Concurring Op. at 2 (Baer, J.) (“In my view, it would
indeed be ironic to conclude that stare decisis demands adherence to a decision that is
premised upon a breach of that doctrine.”)
Our learned colleagues apparently view the “Opinion Announcing the Judgment of the
Court” designation as an administrative oversight, unnoticed by the Court and then-



                                     [J-51-2020] - 34
       The Commonwealth emphasizes the “certainty and consistency” that resulted from

the concurring opinion, informing the Court at length that Gary produced a workable rule

not only for the courts but the police, who “have systematically relied on Gary in

determining when it is necessary to secure a warrant.” Commonwealth’s Brief at 18. The

Commonwealth attributes the difficulty in applying something other than a bright-line rule

to an “inability to anticipate the endless variety of circumstances in which probable cause

to search an automobile may arise,” which produced unpredictable applications of

whether a given case qualified as a true exigency.

       We disagree with the attempt to insulate Gary from review solely because it

produced a workable outcome. The Commonwealth sounds the alarm that “overruling

Gary would have a broad impact. It would impair the ability to enforce the law without

any proportionate corresponding benefit.” Commonwealth’s Brief at 47-48 (footnote

omitted). This presumes that we are free to ignore the Pennsylvania Constitution simply

because it makes law enforcement more difficult, or, worse, that we are to determine the

law based on what we think is good for law and order in society. We are not a policy

branch, and we cannot ignore constitutional commands even if they make the work of

police or prosecutors harder. Cf. Melendez-Diaz v. Massachusetts, 557 U.S. 305, 325

(2009) (“The Confrontation Clause may make the prosecution of criminals more

burdensome, but that is equally true of the right to trial by jury and the privilege against




Justice Saylor. If our fidelity to the votes and insistence that the phrase “Opinion
Announcing the Judgment of the Court” does not mean the same thing as an “Opinion”
constitutes a “hair-splitting analysis,” Dissenting Op. at 2 (Mundy, J.), we embrace the
criticism.


                                     [J-51-2020] - 35
self-incrimination. The Confrontation Clause—like those other constitutional provisions—

is binding, and we may not disregard it at our convenience.”).

       It is undeniable that Gary did not produce a majority holding on what our

constitution means. “When considering whether to reexamine a prior erroneous holding,

we must balance the importance of having constitutional questions decided against the

importance of having them decided right.” Citizens United v. Fed. Election Comm'n, 558

U.S. 310, 378 (2010) (Roberts, C.J., concurring).          The Commonwealth asks us to

enshrine a precedent that simply did not decide the Article I, Section 8 question at all. To

modify Chief Justice Roberts’ observation, there is surely an importance of having

constitutional questions actually decided. The Commonwealth maintains that respect for

the law will be threatened if Gary is overruled, but we think that the graver danger is

permitting three Justices’ views of Article I, Section 8 to be given the same precedential

weight as a clear majority simply because the opinion gained a fourth vote that did not

address the constitutional issue raised by Alexander in this case. Gary came last but that

is no reason to give it the last word. “[S]tare decisis is a principle of policy and not a

mechanical formula of adherence to the latest decision, however recent and

questionable.” Helvering v. Hallock, 309 U.S. 106, 119 (1940).

       Gary is questionable precisely because it did not decide the Article I, Section 8

question. The role of this Court is to interpret the Constitution and to say what it means.

Gary did not do so. The fact that it made things less difficult for law enforcement is

irrelevant. In Arizona v. Gant, 556 U.S. 332 (2009), the United States Supreme Court

examined the State’s argument that Belton v. New York, 453 U.S. 454 (1981), announced

a bright-line rule regarding a police officer’s authority to search the interior of a vehicle as




                                       [J-51-2020] - 36
a search incident to arrest, per the search incident to arrest rationale set forth in Chimel

v. California, 395 U.S. 752 (1969).11 Those searches were authorized generally on the

grounds that an arrestee might gain access to the vehicle and destroy evidence or obtain

a weapon. The argument that Belton established a bright-line rule rested on the notion

that such a rule was needed to protect officer safety and provide a workable rule. Of

course, as with this Court’s experience with the limited automobile exception, the

justifications animating that rule could not plausibly be said to apply to many situations in

which courts interpreted Belton to authorize the search. Gant was such a case; the

arrestee was handcuffed and locked in the patrol car. The Gant Court rejected application

of Belton, stating: “To read Belton as authorizing a vehicle search incident to every recent

occupant's arrest would thus untether the rule from the justifications underlying the Chimel

exception.” 556 U.S. at 343. Addressing stare decisis concerns and the need for a

workable rule, the Court responded:

                Although it appears that the State's reading of Belton has
                been widely taught in police academies and that law
                enforcement officers have relied on the rule in conducting
                vehicle searches during the past 28 years, many of these
                searches were not justified by the reasons underlying the
                Chimel exception. Countless individuals guilty of nothing more
                serious than a traffic violation have had their constitutional
                right to the security of their private effects violated as a result.
                The fact that the law enforcement community may view the
                State's version of the Belton rule as an entitlement does not
                establish the sort of reliance interest that could outweigh the
                countervailing interest that all individuals share in having their
                constitutional rights fully protected. If it is clear that a
                practice is unlawful, individuals' interest in its
                discontinuance clearly outweighs any law enforcement
                ‘entitlement’ to its persistence.




11   This Court in White rejected Belton as inconsistent with Article I, Section 8.

                                         [J-51-2020] - 37
Id. at 349 (emphasis added, footnotes omitted). Gary did not produce a majority as to

whether the practice of warrantless searches based on probable cause alone is unlawful,

and the Commonwealth is clearly not entitled to the persistence of an illegal practice.

Thus, this Court is obligated to answer the question that Gary left open.

                                             3.

        The foregoing would constitute a sufficient reason to revisit Gary, but there are

additional justifications.   Gary itself served to effectively overturn decades of cases

decided by majorities which held that Article I, Section 8 does in fact differ from federal

law. True, the cases could not agree on how those differences applied. The plurality

Justices clearly believed that the post-1995 departures from federal law starting with

White rested on unsupported and inadequate foundations. But it bears mentioning again

as demonstrated in the prior discussion of our pre-Gary jurisprudence that this was hardly

a novel criticism. The charge that departures from federal law were not justified was

leveled from inception. Notwithstanding, those precedents themselves became part of

our body of law over the ensuing decades and generated their own reliance interests, and

neither the Commonwealth nor the Gary plurality explain why those decisions, even if

wrongly decided, did not warrant the deference that the Commonwealth now demands of

Gary.

        And while the Commonwealth is correct that the Gary plurality could have accepted

Justice Todd’s cogent analysis of the Edmunds factors, the decisions criticized by Gary

likewise presented many opportunities to consider all the criticisms lodged by the Gary

plurality. The Courts issuing the precedents that Gary limited were obviously aware of

the argument that the Article I, Section 8 analysis was not adequately supported given




                                      [J-51-2020] - 38
that concurring or dissenting opinions in those same cases raised that very point. See

White, 669 A.2d at 903-04 (Montemuro, J., concurring) (“In the instant case, the Majority

has failed to employ the Edmunds analysis in deciding that Article I, Section 8 of the

Pennsylvania Constitution provides more protections than the Fourth Amendment of the

United States Constitution . . . .”); id. at 910 (Castille, J., dissenting) (“I agree with Mr.

Justice Montemuro that in providing Pennsylvania citizens broader protections under the

Pennsylvania Constitution than are provided under analogous provisions of the federal

constitution, as the majority purports to do, the four-prong test set forth by this Court in

[Edmunds] should be applied.”); Luv, 735 A.2d at 95 (Castille, J. concurring) (“I would

further note my belief that the majority continues to construe too narrowly the automobile

exception to the warrant requirements. In my dissent in White, I proposed the adoption

of a bright line rule . . . .”).

        Thus, White and its progeny created its own reliance interests. Until Gary was

issued, a majority of this Court never suggested that Article I, Section 8 is compatible with

the United States Supreme Court’s bright-line rule for determining the lawfulness of a

warrantless automobile search. Nor has Gary become entrenched or adopted by later

majorities of this Court. Only five decisions from this Court have cited Gary, three of

which involved citing Gary for propositions of law other than the one at issue here.

Commonwealth v. Livingstone, 174 A.3d 609, 618 (Pa. 2017) (quoting Gary’s recitation

of the standard of review of claims regarding denial of a suppression motion);

Commonwealth v. Arter, 151 A.3d 149, 153 (Pa. 2016) (same); Commonwealth v. Jacoby,

170 A.3d 1065, 1081 (Pa. 2017) (citing Gary for general discussion of when search

warrants may issue).          The remaining two cases likewise did not demonstrate any




                                        [J-51-2020] - 39
additional affirmation of Gary. In Commonwealth v. Valdivia, 195 A.3d 855 (Pa. 2018),

we noted that the Commonwealth did not suggest that the police officers had probable

cause to suspect the vehicle contained drugs and stated “there is no cause for discussion

of the automobile exception to the warrant requirement as an alternative basis to support

the search.” Id. at 865 n.11 (citing Gary for its adoption of the federal automobile

exception). Lastly, in Commonwealth v. Loughnane, 173 A.3d 733, 735 n. 1 (Pa. 2017),

a case decided on other grounds, we reviewed the Superior Court’s application of Gary

and the federal exception. In so doing, we questioned the precedential value of Gary. Id.

at 735 n.1 (“The lead opinion in Gary was designated as an ‘Opinion Announcing the

Judgment of the Court’ . . . because while a majority of the Court supported the adoption

of the federal automobile exception, only a plurality joined in the rationale behind it.”).

       In other words, the idea that White and its progeny failed to adequately address

Article I, Section 8 was not a new theory that became clear only with the benefit of time

and further development of the law, which is, among others, a reason to overturn

precedent. United States v. Gaudin, 515 U.S. 506, 521 (1995) (“And we think stare

decisis cannot possibly be controlling when, in addition to [other] factors, the decision in

question has been proved manifestly erroneous, and its underpinnings eroded, by

subsequent decisions of this Court.”). The Gary plurality’s analysis did not identify any

manifest error or erosion of the challenged precedents. All the Gary plurality established

was a fervent belief that the criticisms of White should have carried the day.

                                              4.

       Taking into account all of the foregoing factors—the recency of Gary, the lack of a

controlling rationale that enjoyed majority support, the absence of reliance interests, and




                                      [J-51-2020] - 40
the importance of having constitutional questions decided—stare decisis does not

demand adhering to the views of three Justices on the critical question of what the

Pennsylvania Constitution means. Nor does it require giving conclusive effect to the

fourth vote, which decided only that the time had come to follow the federal model due to

perceived difficulties in deciding the contours of Article I, Section 8 as applied to

automobile searches.

       The Gary result is impossible to uphold if Article I, Section 8 and its unshakable

link to privacy requires greater protections when an automobile search is at issue. The

federal bright-line rule must be consistent with Pennsylvania norms and standards and

must account for our constitutional text and precedents interpreting it. It does not serve

to simply point to the federal model, which weighs, as we shall explain, the cost and

benefits of police action versus citizens’ rights differently.

                           V. Edmunds and Article I, Section 8

       Normally, the party asking to overturn a precedent will invariably win if the case is

overruled. Gary, as explained at length supra, did not actually decide the impact of Article

I, Section 8 on automobile searches. Overruling the result in Gary simply means that this

Court will decide what the Pennsylvania Constitution requires in this domain.12



12  Justice Dougherty’s Dissenting Opinion argues that we do not offer any “meaningful
weighing of the traditional factors this Court should consider when making the difficult
decision whether to cast aside one of our precedents.” Dissenting Op. at 5 (Dougherty,
J.). If the preceding pages do not qualify as meaningful, then any response to our learned
colleague will surely be deemed equally unsatisfactory. Nevertheless, we observe that
Justice Dougherty appears to find our analysis wanting largely because we do not accept
the fiction that now-Chief Justice Saylor’s critical fourth vote, concurring in the result in
Gary, was really no different than a full joinder. See supra n.10. Had this Court definitively
settled whether Article I, Section 8 is compatible with the federal automobile exception,
Justice Dougherty’s Dissent aptly explains why that hypothetical decision, even if we



                                       [J-51-2020] - 41
       We conclude that Justice Todd’s Edmunds analysis thoroughly and convincingly

established the heightened protocols of Article I, Section 8 and see no need to tread that

same ground. The scholarly analysis thoroughly discussed the four Edmunds factors,

and we adopt Justice Todd’s compelling analysis as our own. We briefly address some

additional points.

       First, we are highly persuaded by Justice Todd’s analysis of the relevant textual

provision. The three-Justice opinion in Gary concluded without elaboration that “Article I,

Section 8 . . . is very similar to the text of the Fourth Amendment.” Gary, 91 A.3d at 124

(citations omitted). The opinion then observed that “there is nothing in the text of Article

I, Section 8 to suggest that it confers greater protection than does the Fourth Amendment

with regard to a warrantless search of a motor vehicle.” Id.

       The lead opinion in Gary on this point paints too broadly because it does not

recognize that possessory and privacy interests can be different with respect to the

vehicle itself versus items within that vehicle. See e.g. 3 Wayne R. LaFave, Search &

Seizure § 7.2(a) (5th ed. 2019) (“[T]wo privacy interests are present in a Chambers-type

situation: (i) the possessory interest in maintaining control over the vehicle; and (ii) the

secrecy interest with respect to the contents of the car.”). The Gary three-Justice opinion

overlooked that point by declaring that the Fourth Amendment and Article I, Section 8 are

textually similar. Justice Todd aptly explained why that is incorrect.

              The plurality finds “nothing in the text of Article I, Section 8 to
              suggest that it confers greater protection than does the Fourth
              Amendment with regard to a warrantless search of a motor

believed it to be wrong, should remain on the books. Relatedly, while Justice Dougherty
notes that in this case, Chief Justice Saylor opposes overruling Gary, Dissenting Op. at
3 (Dougherty, J.), we note that the Chief Justice does not take umbrage with our stare
decisis analysis.


                                      [J-51-2020] - 42
              vehicle.” I respectfully disagree. Unlike the Fourth
              Amendment, Article I, Section 8 uses the term “possessions,”
              which our Court has previously interpreted to mean “intimate
              things about one's person,” Commonwealth v. Russo, 594 Pa.
              119, 934 A.2d 1199, 1214–15 (2007), and also specifies that
              no warrant to search “any place,” or to seize “any ... things
              shall issue without ... probable cause.” Pa. Const. art. I, § 8
              (emphasis added). Inasmuch as these expansive terms are
              absent from the Fourth Amendment, this difference in
              language suggests that the warrant requirement of Article I,
              Section 8 was intended to protect an individual's privacy
              interest in all of his or her possessions or things in any place
              they may be, which would include, by necessity, when they
              are located inside of an automobile. I would, therefore,
              conclude that these textual differences support an
              interpretation of Article I, Section 8 broader than its federal
              counterpart in regard to the expectation of privacy owners and
              occupants of automobiles enjoy with respect to their personal
              possessions transported therein.

Id. at 143 (internal citation omitted).

       We also add that Edmunds itself, in rejecting the “good faith” exception to the

exclusionary rule, calibrated the interests of society in securing criminal convictions and

law enforcement needs versus privacy protections quite differently than does the United

States Supreme Court. The basis for that different balancing, i.e. Article I, Section 8’s

link to privacy protections as advanced by the warrant requirement, cannot be ignored in

this context inasmuch as weighing the same interests tends to dominate debates

surrounding the wisdom of following the federal automobile exceptions. Addressing the

then-forthcoming decision in United States v. Ross, 456 U.S. 798 (1982), a commentator

observed:

              The decision in Ross will be shaped by the struggle between
              two philosophies which have heretofore mustered almost
              equal support within the Court. One view proposes that
              exceptions to the warrant clause be narrowly drawn to
              emphasize the judicial preference for a warrant. The opposing




                                          [J-51-2020] - 43
              rationale supports broadening the exceptions to the warrant
              clause to promote effective law enforcement.

3 Wayne R. LaFave, Search & Seizure § 7.2(d) (5th ed. 2019) (quoting Katz, Automobile

Searches and Diminished Expectations in the Warrant Clause, 19 Am.Crim.L.Rev. 557,

601–02 (1982)).

       That neatly encapsulates the debate between the Commonwealth and Alexander.

Likewise, promoting effective law enforcement is the driving force explaining the United

States Supreme Court’s applications of the exclusionary rule. “[T]he deterrent effect of

suppression must be substantial and outweigh any harm to the justice system . . . the

criminal should not ‘go free because the constable has blundered.’ ” Herring, 555 U.S. at

147-48 (quotation marks and citation omitted).           In Edmunds, we “consider[ed] the

appropriateness of a ‘good faith’ exception to the exclusionary rule in the Pennsylvania

constitutional scheme.” Edmunds, 586 A.2d at 896. Edmunds rejected that exception as

inconsistent with Article I, Section 8, stating that “[t]he history of Article I, Section 8 . . .

indicates that the purpose underlying the exclusionary rule in this Commonwealth is quite

distinct from the purpose underlying the exclusionary rule under the 4th Amendment, as

articulated by the majority in Leon.” Id. at 897. “[B]eginning in 1973 . . . this Court began

to forge its own path under Article I, Section 8 of the Pennsylvania Constitution, declaring

with increasing frequency that Article I, Section 8 of the Pennsylvania Constitution

embodied a strong notion of privacy, notwithstanding federal cases to the contrary.” Id.

at 898. Deterrence is not the focus in determining remedies for violations of Article I,

Section 8. “Citizens in this Commonwealth possess such rights, even where a police

officer in ‘good faith’ carrying out his or her duties inadvertently invades the privacy or

circumvents the strictures of probable cause.” Id. at 899.



                                       [J-51-2020] - 44
       The Gary lead opinion, as well as the minority criticisms of White and its progeny

over the years, were premised on concerns for effective law enforcement and the specter

of unwarranted suppressions stemming from reasonable police conduct employed in

sometimes tense and unpredictable situations. Justice Castille’s concurrence in Luv

urged adoption of a bright-line rule “to prevent police officers from having to make a choice

whether, on the one hand, to take the time to obtain a warrant and thereby risk flight of

the automobile or, on the other hand, not to obtain a warrant and risk suppression of the

evidence[.]” Luv, 735 A.2d at 95. His Perry concurrence argued that the exception as

set forth in White “is unjustifiably hostile to perfectly reasonable police conduct.” Perry,

798 A.2d at 708 (Castille, J., concurring). The Gary lead opinion likewise asserted that

the bright-line rule was needed to ensure uniformity, in large part because “the

determination of exigency—or lack thereof—can turn on small facts in the midst of a

complex, volatile, fast-moving, stressful, and potentially threatening situation in the field.”

Gary, 91 A.3d at 134.

       We think that Edmunds itself mandates that we cannot reflexively cede our

citizens’ constitutional rights to privacy to the needs of law enforcement and the concern

that evidence may be suppressed. Contrary to the view that suppressing evidence

represents an implicit hostility to police conduct, this Court in Edmunds viewed the matter

quite differently:

               We have no reason to believe that police officers or district
               justices in the Commonwealth of Pennsylvania do not engage
               in “good faith” in carrying out their duties. What is significant,
               however, is that our Constitution has historically been
               interpreted to incorporate a strong right of privacy, and an
               equally strong adherence to the requirement of probable
               cause under Article 1, Section 8. Citizens in this
               Commonwealth possess such rights, even where a police



                                       [J-51-2020] - 45
              officer in “good faith” carrying out his or her duties
              inadvertently invades the privacy or circumvents the strictures
              of probable cause. To adopt a “good faith” exception to the
              exclusionary rule, we believe, would virtually emasculate
              those clear safeguards which have been carefully developed
              under the Pennsylvania Constitution over the past 200 years.

Edmunds, 586 A.2d at 899.

       Similarly, a finding in a case that an officer’s warrantless search was not justified

by an exigency does not reflect hostility to his or her actions. It means only that our

constitution places greater emphasis on the violations of privacy occasioned by an

unreasonable search. The question of whether the federal automobile exception “virtually

emasculate[s] those clear safeguards” was not addressed by Gary. If the United States

Constitution tips the scale towards law enforcement needs in analyzing Fourth

Amendment questions, our own charter does not when addressing Article I, Section 8.

See White, 669 A.2d at 902 (“[T]his court has increasingly emphasized the privacy

interests inherent in Article I, Section 8 of the Pennsylvania Constitution. By contrast, the

United States Supreme Court has deemphasized the privacy interests inherent in the

Fourth Amendment.”) (citation omitted). The Gary approach is antithetical to Article I,

Section 8 because it permits warrantless searches even in scenarios where it is beyond

question that police officers could have sought a warrant before the vehicle is searched.

Article I, Section 8 requires that we ask whether the violation of privacy interests inherent

in allowing widespread warrantless searches is compatible with the Pennsylvania

Constitution. We think it is not. Due to the rich history of our charter protecting privacy

as established in Edmunds and explained by Justice Todd in Gary, our constitution

prioritizes the protection of privacy rights caused by the unreasonable search above the

need to present incriminating evidence in court and to assist law enforcement efforts.



                                      [J-51-2020] - 46
       Additionally, the Gary plurality was troubled by inconsistent applications and

thought that the bright-line rule was warranted to encourage uniformity. Respectfully, we

think that its case for inconsistent applications is overstated, with the plurality succumbing

to a selection bias on two distinct levels. First, suppression cases only arise when

incriminating evidence is found. By definition, courts will rarely encounter the countless

number of cases in which an officer unjustifiably concludes that probable case was

present, but the search turns up nothing.         To the extent that overruling Gary will

encourage police officers to obtain a warrant whenever practicable, that outcome adheres

to what we said in Edmunds regarding the preference for a warrant.

       Second, the host of citations to cases from this Court grappling with discrete

applications of our automobile exception jurisprudence is somewhat misleading. Absent

a death penalty case, every automobile exception case decided by this Court will involve

our exercise of discretionary review. It would be surprising if the cases we selected for

review did not involve difficult applications. There is little reason to think that the bulk of

the cases involving automobile searches decided by the trial court or Superior Court

involved the same degree of difficulty. And, of course, we retain the option to grant

discretionary review and offer continued guidance to the bench and bar consistent with

what Article I, Section 8 demands.

       Finally, overruling Gary corrects the anomaly that the protections of Article I,

Section 8 of our constitution and the privacy interests it envelops evaporate when a citizen

enters her automobile.




                                      [J-51-2020] - 47
                     VI. Response to the Chief Justice’s Dissent

       In dissent, Chief Justice Saylor disagrees with our Edmunds analysis by focusing

on the textual similarities between Article I, Section 8 and the Fourth Amendment. The

Dissent applies an originalist approach, arguing that the similarities reflect no difference

regarding “the protections intended by the respective framers[.]” Dissenting Op. at 2.

Respectfully, the Dissent’s comparison of the relevant textual provisions gives short shrift

to this Court’s pronouncement that Article I, Section 8 “is meant to embody a strong notion

of privacy, carefully safeguarded in this Commonwealth for the past two centuries.”

Edmunds, 586 A.2d at 897.

       Gary, like the Dissent, broadly acknowledged this aspect of our jurisprudence but

diminished its significance by citing “this Court’s adoption of the federal Fourth

Amendment test to determine the scope of protection afforded under Article I, Section

8[.]” Gary, 91 A.3d at 127 (quoting Commonwealth v. Russo, 934 A.2d 1199, 1211 (Pa.

2007) (citations omitted)). That test requires a person to demonstrate “(1) a subjective

expectation of privacy; and (2) that the expectation is one that society is prepared to

recognize as reasonable and legitimate.” Id.

       But there is no inconsistency in applying the foregoing test as a guiding principle

while incorporating Pennsylvania-specific considerations regarding enhanced privacy

interests. See White, 669 A.2d at 902 (“[T]his court has increasingly emphasized the

privacy interests inherent in Article I, Section 8 of the Pennsylvania Constitution. By

contrast, the United States Supreme Court has deemphasized the privacy interests

inherent in the Fourth Amendment.”) (citation omitted). As one example of an enhanced

privacy right, in Commonwealth v. DeJohn, 403 A.2d 1283 (Pa. 1979), we held that a




                                     [J-51-2020] - 48
depositor has standing to challenge the seizure of his or her bank records, rejecting the

United States Supreme Court’s decision in United States v. Miller, 425 U.S. 435 (1976).

We elected to follow a California decision interpreting the California Constitution, which

specifically includes a right to privacy. The Commonwealth argued that the California

decision should not be followed “since the Pennsylvania Constitution contains no explicit

provision pertaining to the right to privacy[.]” Id. at 1291. We disagreed, noting that Article

I, Section 8 “is tied into the implicit right to privacy in this Commonwealth.” Id. (citing

Griswold v. Connecticut, 381 U.S. 479 (1965) and In re B, 394 A.2d 419, 425 (Pa. 1978)).

Thus, the principles applied by the United States Supreme Court to define the

expectations that society is prepared to recognize as reasonable under the Fourth

Amendment are not the same as the ones we apply to determine what our constitution

would recognize as reasonable and legitimate.

       Commonwealth v. Shaw, 770 A.2d 295, 296 (Pa. 2001), further demonstrates the

point that, contrary to the Gary plurality’s assertions, the scope of protection under Article

I, Section 8 is distinct for reasons that extend beyond the text of Article I, Section 8. In

Shaw, we held that Article I, Section 8 protects the results of a blood alcohol test

performed by a hospital for medical purposes where the Fourth Amendment does not.

This conclusion was based on privacy considerations. Significantly, we did not rely solely

on the text of Article I, Section 8 in reaching that conclusion. We looked to precedents

applying Article I, Section 1, which states: “All men are born equally free and independent,

and have certain inherent and indefeasible rights, among which are those of enjoying and

defending life and liberty, of acquiring, possessing and protecting property and reputation,

and of pursuing their own happiness.” Pa. Const. art. I, § 1. To establish that “[t]he right




                                      [J-51-2020] - 49
to privacy extends to medical records of patients,” 770 A.2d at 299, we cited In re June

1979 Allegheny Cty. Investigating Grand Jury, 415 A.2d 73 (Pa. 1980), and Denoncourt

v. Com., State Ethics Comm'n, 470 A.2d 945 (Pa. 1983). The In re June 1979 Court

stated, “Clearly, the privacy interest of the patients which is implicated under the instant

set of facts is the interest in avoiding disclosure of personal matters. This privacy interest

finds explicit protection in the Pennsylvania Constitution, Art. 1, § 1[.]” 415 A.2d at 77.

And the citation to Denoncourt was to the portion of the opinion wherein a plurality stated,

“This Court has recognized the existence of a constitutionally guaranteed right of privacy

based on Article 1, § 1 of the Pennsylvania Constitution. . . .” Denoncourt, 470 A.2d at

947–48 (Flaherty, J., joined by McDermott and Zappala, JJ.).13 Thus, our cases hold that

the privacy expectations involved in addressing an Article I, Section 8 claim extend

beyond textual similarities (or dissimilarities, as the case may be). We must consider our

charter as a whole in terms of establishing a set of normative values that limits the

government’s authority to search without a warrant, as opposed to the Dissent’s view,

which attempts to divine the framers’ intent based solely on a textual comparison of Article

I, Section 8 and the Fourth Amendment.

       That Article I, Section 8 must be read in conjunction with more abstract

considerations of how far the government may encroach on the rights of citizens is not a

new theory. In Pap's A.M. v. City of Erie, 812 A.2d 591, 603 (Pa. 2002), wherein we



13  These citations did not escape the notice of the dissenting Justices. Justice Castille,
joined by then-Justice Saylor, filed a dissenting opinion criticizing the Shaw majority for
relying on cases that did not interpret Article I, Section 8. See Shaw, 770 A.2d at 305-06
(Castille, J., dissenting) (noting that the majority cited a plurality portion of Denoncourt
that “lacks precedential value,” while In re June 1979 “never so much as cited Article I, §
8.”).


                                      [J-51-2020] - 50
declined to follow the high Court’s interpretation of the First Amendment in interpreting

our analogous Article I, Section 7 provision, we cited Article I, Section 1 as forming a

component of our Edmunds analysis. We observed that “[t]he very first Article of the

Pennsylvania Constitution consists of the Pennsylvania Declaration of Rights, and the

first section of that Article affirms, among other things, that all citizens have certain

inherent and indefeasible rights.” Id. at 603 (quotation marks omitted). We stated that

the specific rights under Article I are “[a]mong those inherent rights[.]” Id.

       City of Erie is not directly on point because there the question was whether our

charter would recognize a right that the federal constitution does not; here, there is no

dispute that an automobile is protected. Yet that case, like Shaw, confirms that the degree

of protection enjoyed by a Pennsylvania citizen rests on something more than the mere

text of Article I, Section 8. As Justice Todd catalogued in her Gary dissent, “the federal

approach discounts the vital individual privacy interests historically protected in this

Commonwealth by Article I, Section 8.” Gary, 91 A.3d at 140 (Todd, J., dissenting).

       In sum, the Dissent’s textual analysis of Article I, Section 8 versus the Fourth

Amendment does not acknowledge any broader privacy interests protected by our

constitution. The criticism goes beyond the dispute about whether Gary is reconcilable

with Edmunds and Pennsylvania-specific constitutional holdings. It calls for overruling

Edmunds itself and expresses a desire to give “greater significance . . . to the absence of

any textual delineation of an exclusionary precept in the Pennsylvania Constitution, as

well as this Court’s non-recognition of a state-level exclusionary rule throughout 200 years

of its history.” Dissenting Op. at 2-3 (Saylor, C.J.). However, both parties accepted the

continuing vitality of Edmunds, and the briefing in this matter has addressed whether Gary




                                      [J-51-2020] - 51
is compatible with our Article I, Section 8 jurisprudence. That analysis includes, of course,

Edmunds.

       By criticizing the foundations upon which our holding is built, the Dissent does not

address that a “steady line of case-law has evolved under the Pennsylvania Constitution,

making clear that Article I, Section 8 is unshakably linked to a right of privacy in this

Commonwealth.” Edmunds, 586 A.2d at 898. It would hold that the unshakable links

forged by our cases should never have been formed. But fortunately, the links have been

established. We must follow the chain and acknowledge the greater privacy protections

established by the Pennsylvania Constitution and our precedents.

                             VII. Conclusion and Mandate

       As a result of today’s decision, we return to the pre-Gary application of our limited

automobile exception under Article I, Section 8 of our Constitution, pursuant to which

warrantless vehicle searches require both probable cause and exigent circumstances;

“one without the other is insufficient.” Luv, 735 A.2d at 93. “This dual requirement of

probable cause and exigency is an established part of our state constitutional

jurisprudence.” Hernandez, 935 A.2d at 1280. As to the renewed application of this

principle, we share the confidence expressed by Justice Todd in her dissenting opinion

in Gary, specifically that police officers are “eminently capable as trained professionals of

making the basic assessment of whether it is reasonably practicable for them to seek a

warrant, under all of the circumstances existing at the time they wish to search an

automobile.” Gary, 91 A.3d at 159 (Todd, J., dissenting).

       We are mindful, however, that in some future cases we may have to say that a

police officer’s warrantless search was not justified by exigent circumstances. Difficulties




                                      [J-51-2020] - 52
in clarifying the scope of the exigency requirement will lead to debates about what exactly

the Pennsylvania Constitution demands in a given situation. But so what? The long

history of Article I, Section 8 and its heightened privacy protections do not permit us to

carry forward a bright-line rule that gives short shrift to citizens’ privacy rights. In Ramos

v. Louisiana, ___ U.S. ___, 140 S. Ct. 1390, 1411 (2020), the high Court overruled cases

holding that the United States Constitution does not demand unanimous verdicts for

felonies. Responding to concerns that stare decisis counseled against overruling, the

Court responded:

               In the end, the best anyone can seem to muster against Mr.
               Ramos is that, if we dared to admit in his case what we all
               know to be true about the Sixth Amendment, we might have
               to say the same in some others. But where is the justice in
               that? Every judge must learn to live with the fact he or she will
               make some mistakes; it comes with the territory. But it is
               something else entirely to perpetuate something we all know
               to be wrong only because we fear the consequences of being
               right.

Id. at 1408.

       We cannot offer a definition of exigency that will apply to all scenarios. No case

law suggest that the exigency requirement in other scenarios is subject to precise

definition. The basic formulation of exigencies recognizes that in some circumstances

“the exigencies of the situation make the needs of law enforcement so compelling that

the warrantless search is objectively reasonable under the Fourth Amendment.” Mincey

v. Arizona, 437 U.S. 385, 393–94 (1978) (internal quotation marks omitted). That inquiry

is not amenable to per se rules and requires a consideration of the totality of the

circumstances. See, e.g., Commonwealth v. Davido, 106 A.3d 611, 623 (Pa. 2014) (“We

do not suggest that domestic abuse cases create a per se exigent need for warrantless




                                       [J-51-2020] - 53
entry; rather, a reviewing court must assess the totality of the circumstances presented

to the officer before the entry in order to determine if exigent circumstances relieved the

officer of the duty to secure a warrant.”).

       Obtaining a warrant is the default rule.      If an officer proceeds to conduct a

warrantless search, a reviewing court will be required to determine whether exigent

circumstances existed to justify the officer’s judgment that obtaining a warrant was not

reasonably practicable.     That the universe of qualifying “exigent circumstances” is

impossible to define with precision does not justify adopting the federal automobile

exception any more than the inability to supply an objective definition of whether an

expectation of privacy is “reasonable” justifies jettisoning the Fourth Amendment. See

Oliver v. United States, 466 U.S. 170 (1984) (“No single factor determines whether an

individual legitimately may claim under the Fourth Amendment that a place should be free

of government intrusion not authorized by warrant.”). Courts will have to decide, just as

they did pre-Gary, whether exigent circumstances justified warrantless searches in

discrete scenarios, with a focus on the particular facts.

       The remaining question is whether the instant search was authorized under that

standard, and the answer requires further development. The Commonwealth claims that

the litigation herein “prevented the Commonwealth from placing evidence on the record

that advanced communications technology is not used for search warrants by the local

judiciary in Philadelphia – a matter relevant to defendant’s claim on appeal that the

automobile exception is supposedly no longer necessary.” Commonwealth’s Brief at 12

n.5. Additionally, the testimony was not particularly directed at the exigencies of the




                                      [J-51-2020] - 54
situation. We therefore reverse the order of the Superior Court, with directions to remand

the matter to the trial court for further proceedings consistent with this opinion.

       Order reversed. Jurisdiction relinquished.

       Justices Baer, Todd and Wecht join the opinion.

       Justice Baer files a concurring opinion.

       Chief Justice Saylor and Justices Dougherty and Mundy file dissenting opinions.




                                      [J-51-2020] - 55